Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 29, 2016

                                     No. 04-16-00353-CR

                                     Veronica CALAHAN,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR8509
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER
         Appellant’s first motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on September 28, 2016.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court